     Edward F. Novak (#006092)
 1
     enovak@polsinelli.com
 2   Melissa Ho (#023269)
     mho@polsinelli.com
 3   Jonathan G. Brinson (#025045)
 4   jbrinson@polsinelli.com
     Andrew T. Fox (#034581)
 5   afox@polsinelli.com
     POLSINELLI PC
 6   CityScape
     One East Washington Street, Suite 1200
 7
     Phoenix, AZ 85004
 8   Phone: (602) 650-2000 │ Fax: (602) 264-7033
 9 Attorneys for Defendants State of Arizona
10
                           IN THE UNITED STATES DISTRICT COURT
11
                                  FOR THE DISTRICT OF ARIZONA
12
     Leslie A Merritt, Jr., a single man,
13                                              Case No. CV17-4540-PHX-DGC

14                  Plaintiff,
              vs.                                DEFENDANT STATE OF ARIZONA’S
15                                                SUPPLEMENTAL BRIEFING ON
     State of Arizona, a body politic; Bill     MOTIONS IN LIMINE DOCS. 290, 335-336
16
     Montgomery, the elected Maricopa
17   County Attorney, in his official and
     individual capacities; Maricopa County,
18   a body politic; Heston Silbert, in his
19   individual capacity; Christopher
     Kalkowski, in his individual capacity;
20   Frank Milstead, in his individual
     capacity; Ken Hunter, in his individual
21
     capacity; Kelly M. Heape, in his
22   individual capacity; Jennifer Pinnow, in
     her individual capacity, Anthony
23   Falcone, in his individual capacity;
24   Edward Leiter, in his individual
     capacity; Vanessa Losicco, in her
25   individual capacity.
26
                    Defendants.
27
28

     74604431.4
 1            As set forth below, Defendant respectfully requests an order: (1) that precludes
 2 testimony of Lucien Haag and admission of written materials prepared by John Murdock and
 3 Gregory Klees; and (2) admits John Maciulla’s expert testimony. To the extent the Court
 4 allows Haag to testify, or admits the Murdock and Klees written materials, Defendant
 5 requests that Lisa Peloza and Aaron Brudenell be entitled to offer expert testimony as well.
 6                                            BACKGROUND
 7 I.         PLAINTIFF’S DISCLOSURES
 8            Plaintiff has not disclosed Haag, Murdock or Klees as expert witnesses. See Greater
 9 Hall Temple Church of God v. Southern Mutual Church Ins. Co., -- Fed. App’x --, 2020 WL
10 3989081, *3 (8th Cir. 2020) (holding that party violated Fed. R. Civ. P. 26(a)(2)(A) despite
11 identifying witness as expert, where it sought to introduce witness as expert on additional
12 topic). Plaintiff has only identified Haag, Murdock, and Klees as fact witnesses. [Excerpts of
13 Plaintiff’s 22nd Supplemental Disclosure Statement at 4, 18-20, ¶¶ 100, 102 & 105, attached
14 hereto as Exhibit A]. As part of the Maricopa County Attorney’s Office’s (“MCAO”)
15 criminal proceedings (not these proceedings), and several months after Merritt’s arrest, Haag,
16 Murdock and Klees produced written materials regarding their review of certain evidence:
17                Haag: At the request of MCAO, Haag completed a report in April 2016, and
                  another in May 2016. [See Haag Reports, attached hereto as Exhibit B]. The
18
                  April 2016 report has just two pages of written materials, and nowhere
19                identifies opinions Haag will offer at trial in the present litigation.
20                Murdock: In March 2016, Sherry Leckrone at MCAO requested for
                  Murdock to analyze evidence bullets as well. [See Murdock Lab Report at
21                3, attached hereto as Exhibit C]. Murdock’s “report,” is a collection of
22                handwritten worksheets, including the “Evidence Comparison Worksheet,”
                  “Laboratory Worksheet” and “Firearms/Toolmarks Section Digital Image
23                Record” [Id. at 6-30]. The report does not identify opinions Murdock would
24                offer at trial in the present litigation.

25                Klees: DPS requested that a separate government agency, the Bureau of
                  Alcohol, Tobacco, Firearms and Explosives (“ATF”), provide an “impartial”
26                analysis on the bullets in evidence. Klees, a Firearms and Toolmark
                  Examiner with ATF, provided a report in April 2018. His report does not
27
                  offer a summary of his opinions or results, but includes a brief section on
28                “analysis and interpretation of results.” [Klees Lab Report, attached hereto
                                                       1
     74604431.4
                  as Exhibit D; see also John Maciulla Deposition Exhibit No. 7, attached
 1
                  hereto as Exhibit E]. Nowhere does Klees’ report identify the opinions he
 2                would testify to at trial.
 3            Plaintiff identified Haag as a “fact witness” only in the Joint Pretrial Report, and did

 4 not identify Murdock or Klees as witnesses for trial. [See Joint Pretrial Report (Doc. 334) at
 5 E(1)(a)(15)]. Although Plaintiff identified as trial exhibits the materials prepared by Haag,
 6 Murdock, and Klees as part of the criminal proceedings, those materials were never presented
 7 to Defendant as Rule 26(a)(2)(A) disclosures. [Id. at F(2)(a), Exs. 22, 23. 28, and 61].
 8 II.        DEFENDANT’S DISCLOSURES

 9            Defendant identified Maciulla as a rebuttal expert and timely disclosed his Rebuttal
                                      th
10 Report. [Excerpts of Defendant’s 24 Supplemental Disclosure Statement at 2, attached
11 hereto as Exhibit F]. Maciulla’s Rebuttal Report provides his qualifications, a list of his prior
12 testifying experience, documents reviewed in this case, findings, and conclusions. [John
13 Maciulla Expert Rebuttal Report at 1, attached hereto as Exhibit G]. Plaintiff deposed
14 Maciulla twice, once as a fact witness and once as an expert witness. Defendant identified
15 Maciulla as both a fact witness and a rebuttal expert in the Joint Pretrial Report. [Doc. 334 at
16 E(2)(b)(2)]. Defendant also identified Peloza and Brudenell as witnesses with “knowledge
                                                                                         st
17 related to the investigation of the shootings described.” [Excerpts of Defendant’s 21
18 Supplemental Disclosure Statement at 3, attached hereto as Exhibit H].
19            Peloza’s .357 Report was disclosed to Plaintiff in March 2017.1 [See Peloza June 13,

20 2016 Report, attached hereto as Exhibit I; Peloza June 16, 2016 Report, attached hereto as
21 Exhibit J; Defendant’s Response to Plaintiff’s First Request for Production, attached hereto
22 as Exhibit K]. In the Joint Pretrial Report, Defendant identified Peloza as a fact witness that
23 would testify “about the test she conducted in the I-10 shootings investigations, including test
24
25
    In response to an article authored by Haag, which opined that .357 caliber rounds could be
     1


26 used in a criminalists analysis for cases involving a 9mm bullet because of the .357’s slightly
   larger size, Peloza conducted a .357 analysis of the evidence in this case. She was able to
27 both confirm Kalkowski’s identification, and make additional identifications previously
28 deemed inconclusive based on the superior quality of the .357 comparison markings.
                                                     2
     74604431.4
 1 fires of weapons retrieved from pawnshops and Merritt’s 9mm High Point Model C-9
 2 handgun.” [Doc. 334 at E(2)(b)(8)].
 3                                            ARGUMENT
 4 I.         MOTIONS TO PRECLUDE HAAG FROM TESTIFYING
 5            A.     Plaintiff Did Not Make a Rule 26(a)(2)(A) Disclosure for Haag
 6            Under Rule 26(a)(2)(A), “a party must disclose to the other parties the identity of any
 7 witness it may use at trial to present evidence under Federal Rule of Evidence 702, 703, or
 8 705.” Fed. R. Civ. P. 26(a)(2)(A). “If a party fails to provide information or identify a witness
 9 as required by Rule 26(a) or (e), the party is not allowed to use that information or witness to
10 supply evidence . . . at a trial, unless the failure was substantially justified or is harmless.”
11 Fed. R. Civ. P. 37(c)(1). Plaintiff did not disclose Haag as an expert witness. This failure is
12 not substantially justified, as Plaintiff chose to rely solely on Todd Weller, not Lucien Haag,
13 as the disclosed expert on firearm and tool mark analysis. See Lopez v. I-Flow Inc., 2011 WL
14 7424141, *1 (D. Ariz. May 12, 2011) (holding that plaintiffs failed to show substantial
15 justification for failure to disclose additional expert witness where plaintiffs’ only disclosed
16 expert had been excluded by the court).
17            Nor can Plaintiff meet his burden of showing a lack of prejudice. “Courts regularly
18 deny a request to late-disclose an expert witness where it would result in significant expense
19 to the opposing side and delay proceedings.” Lopez, 2011 WL 7424141 at *2 (“Plaintiffs have
20 not shown how the cost and delay resulting from their disclosure of a new expert witness
21 after the summary judgment motions have been filed will be avoided”); accord Grotheer &
22 Co. v. Safe Haven Enter., LLC, 636 Fed. App’x 8 (D.C. Cir. 2016) (affirming district court’s
23 order excluding untimely disclosed expert witness from testifying).
24            Had Plaintiff disclosed Haag as an expert witness, with the necessary disclosures,
25 Defendant would have had the opportunity to depose him on his proposed opinions, prepare
26 Peloza and Brudenell as rebuttal experts, obtain additional information about Haag’s methods
27 and theories, file a potential Daubert motion, adjust the exhibits and witnesses Defendant
28
                                                     3
     74604431.4
 1 placed on the Joint Pretrial Statement, and otherwise conduct further discovery and trial
 2 strategy related to Haag’s opinions.
 3            Allowing Haag to now be disclosed as an expert witness would require a reopening of
 4 discovery, a disclosure of Haag’s opinions to be offered at trial, designation of Defendant’s
 5 experts on the same topics, depositions, a reopening of the Joint Pretrial Statement, and
 6 otherwise reformulating trial strategy in a case that has already been prepared and set for a
 7 trial that was only delayed because of COVID-19. Plaintiff’s failure is not harmless.
 8            B.       Plaintiff Did Not Make A Rule 26(a)(2)(C) Disclosure
 9            Failure to disclose under Rule 26(a)(2)(A) alone should preclude Haag as an expert
10 witness. As an additional ground, Plaintiff did not provide a Rule 26(a)(2)(C) disclosure,
11 which must contain: “(i) the subject matter on which the witness is expected to present
12 evidence under Federal Rule of Evidence 702, 703, or 705;” and “(ii) a summary of the facts
13 and opinions to which the witness is expected to testify.” Plaintiff simply stated:
14                Mr. Haag . . . conducted various tests on firearms and ammunition associated
                  with the prosecution of Plaintiff by the [MCAO]. He also performed various
15                trajectory and crime scene reconstruction analysis. He will testify consistent
16                with his report and case file, all of which has been previously disclosed. [Ex.
                  A ¶ 100].
17
              Haag’s report to MCAO does not anywhere identify the subject matter on which he is
18
     expected to testify at trial. Moreover, even if Plaintiff had made a Rule 26(a)(2)(C) disclosure,
19
     which he did not, such disclosures are insufficient “where their disclosures have failed to
20
     fairly inform the other party of the substance and basis of a non-retained witness’s testimony
21
     . . . .” Transoceanic Cable Ship Co. LLC v. Bautista, No. 17-00209, 2018 WL 3521174, at *3
22
     (D. Haw. 2018) (collecting cases). A “Rule 26(a)(2)(C) disclosure must contain enough detail
23
     to allow the opposing party to make an informed decision on which, if any, [criminalists] it
24
     should depose or cross-examine.” Scolaro v. Vons Co., Inc., No. 17-cv-01979, 2019 WL
25
     7284738, at *4 (D. Nev. 2019). “A ‘summary’ is ordinarily understood to be an ‘abstract,
26
     abridgement, or compendium.’” Transoceanic Cable Ship Co. LLC v. Bautista, No. 17-
27
     00209, 2018 WL 3521174, at *3 (D. Haw. 2018) (quotations omitted).
28
                                                        4
     74604431.4
 1            The mere fact that Plaintiff identified the underlying report to MCAO is insufficient
 2 to remedy his failure. Critically, “courts have summarily rejected the argument that mere
 3 disclosures of [underlying] records without an accompanying disclosure summary
 4 satisfies Rule 26(a)(2)(C).” Jones v. Colo. Casualty Ins. Co., No. CV-12-01968, 2015 WL
 5 6123125, at *4 (D. Ariz. 2015) (collecting cases) (emphasis added); see also Ballinger v.
 6 Casey’s Gen. Store, Inc., No. 1:10-CV-1439, 2012 WL 1099823, at *4 (S.D. Ind.
 7 2012) (“[A]llowing a party to ‘go beyond’ the requirements of Rule 26(a)(2)(C) by providing
 8 medical records in lieu of a summary would invite a party to dump a litany of medical records
 9 on the opposing party, contrary to the rule’s attempt to extract a ‘summary.’”).
10            Under Rule 37(c)(1), a party who fails to disclose an expert witness as required in Rule
11 26(a) may not rely on that witness’s testimony “unless the failure was substantially justified
12 or harmless.” Scolaro, 2019 WL 7284738, at *5. In determining whether the inadequate
13 disclosure was harmless courts consider: “(1) prejudice or surprise to the party against whom
14 the evidence is offered; (2) the ability of that party to cure the prejudice; (3) the likelihood of
15 disruption of the trial; and (4) bad faith or willfulness involved in not timely disclosing the
16 evidence.” See Lanard Toys Ltd. v. Novelty, Inc., 375 Fed. App’x. 705, 713 (9th Cir. 2010).
17 The party facing sanctions under Rule 37 has the burden of showing substantial justification
18 or harmlessness. See Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106-07
19 (9th Cir. 2001).
20            Plaintiff’s failure to properly disclose Haag’s opinions and bases is not harmless. In
21 addition to the harm set forth above, Plaintiff offered Haag only as a fact witness, and from
22 the outset Defendant has maintained that Haag cannot act as a fact witness. [Doc. 335]. This
23 position ultimately proved correct. Defendant still does not know what Haag’s proffered
24 opinions are for trial. Defendant had no reason, and no opportunity, to counter-designate
25 Peloza as an expert based on her .357 analysis and report (conducted after Haag’s report),
26 which confirmed Kalkowski’s identification of Merritt’s firearm. Nor was Peloza asked to
27 prepare a rebuttal report for the same reason. The same is true for Brudenell.
28
                                                     5
     74604431.4
 1            This prejudice warrants Haag’s preclusion as an expert witness at trial. Frederick v.
 2 Frederick, 2018 WL 3738199, at *2 (D. Ariz. 2018) (finding that without adequate expert
 3 disclosure, opposing party unable to adequately prepare for deposition); Kassim v. United
 4 Airlines, Inc., 320 F.RD. 451, 454 (E.D. Mich. 2017) (“allowing parties to obviate the need
 5 to provide Rule 26(a)(2) disclosures and reports by simply making their experts available to
 6 be deposed would render the Rule meaningless”). While Defendant believes that Plaintiff
 7 should be precluded from offering Haag as an expert witness, to the extent the Court allows
 8 Haag to testify, fairness dictates that Peloza and Brudenell be permitted to testify as well.
 9 II.        MOTION TO PRECLUDE MURDOCK AND KLEES REPORTS
10            A.       The Murdock And Klees Written Materials Do Not Satisfy Rule 702
11            The Court has already found that “post-arrest conclusions by any expert are not
12 relevant as part of the facts known at the time of arrest – they were not known then.” [(Doc.
13 382 at 3)]. Instead, “they are relevant on the question of whether Kalkowski’s match was
14 reasonable,” in the form of expert opinion and subject to Rule 702. [Id. at 3-4]. Here, the
15 expert reports of Murdock and Klees were created long after Plaintiff’s arrest, therefore, their
16 only relevance is as expert testimony. [Exs. C & D]. Neither Murdock nor Klees are testifying
17 at trial, let alone as experts, and their written materials cannot be admitted alone. See, e.g.,
18 Engebretsen v. Fairchild Aircraft Corp., 21 F.3d 721, 728 (6th Cir. 1994) (“Rule 702 permits
19 the admission of expert opinion testimony, not opinions contained in documents prepared out
20 of court”); Salem Water Users Ass’n Inc. v. City of Benton, 2001 WL 36386246, *2 (E.D.
21 Ark. 2001) (“In general, only testimony of the expert is admissible. Reports are hearsay.”);
22 Celador Int’l, Ltd. v. Walt Disney Co., 2008 WL 11342595, *2 (C.D. Cal. Dec. 17, 2008)
23 (“[T]he expert reports themselves are not admissible under the Federal Rules”).
24            B.       The Written Materials Do Not Satisfy Rules 26(a)(2)(C) or 37(c)(1)
25            Nor did Plaintiff adequately disclose Klees or Murdock expert opinions. The entirety
26 of Plaintiff’s disclosure as to Klees and Murdock are as follows:
27                102. Mr. Murdock is a forensic scientist who conducted various tests on
                  firearms and ammunition associated with associated with the prosecution of
28
                                                      6
     74604431.4
                  Plaintiff by the Maricopa County Attorney’s Office. He will testify
 1
                  consistent with his report and case file, all of which has been previously
 2                disclosed.
 3                105. Gregory S. Klees [Ex. A at 19-20].2
 4            Plaintiff’s efforts to admit reports without the testimony of the drafting expert is an

 5 end-run on the Court’s ruling and the Rules of Civil Procedure. Here, Plaintiff seeks to
 6 introduce reports, offering (what the Court has already determined to be) expert opinions,
 7 without proper expert disclosure or through a testifying witness. Engebretsen, 21 F.3d at 728
 8 (“Neither their written opinions nor the materials on which they relied were admissible under
 9 Rules 702 and 703. Thus, the District Court’s conclusion that Rules 702 and 703 permit the
10 admission of the reports was erroneous”). As with Haag, had Plaintiff timely designated these
11 individuals as experts, Defendant would have counter-designated Peloza and Brudenell as
                     3
12 rebuttal experts.
13            C.       Expert Reports Are Inadmissible Hearsay

14            Murdock’s and Klees’ underlying written materials are also inadmissible hearsay. See

15 Hunt v. City of Portland, 599 Fed. App’x. 620, 621 (9th Cir. Oct. 21, 2013) (expert report is
16 inadmissible hearsay). Nor are there exceptions here under Fed. R. Evid. 802(d)(2)(B) or (D),
17 which only apply if “[t]he statement is offered against an opposing party and: (B) is one the
18 party manifested that it adopted or believed to be true; or (D) was made by the party’s agent
19 or employee on a matter within the scope of that relationship and while it existed.”
20            On its face, “Rule 801(d)(2)(D) requires . . . agency.” Hill v. Novartis Pharm. Corp.,

21 944 F. Supp. 2d 943, 950 (E.D. Cal. 2013). “An agency relationship arises when ‘both the
22 principal and the agent must manifest assent to the principal’s right to control the agent.’” Id.
23 citing U.S. v. Bonds, 608 F.3d 495, 506 (9th Cir. 2010). The proponent of the evidence has
24 the burden of proving agency under Rule 801(d)(2)(D). Bonds, 608 F.3d 512.
25   2
     The Court held that Murdock’s and Klees’ findings cannot be bootstrapped through other
26 witnesses.
   3
              [(Doc. 382) at 8-9].
     Moreover, although the existence of the report is not surprising, the fact that the report could
27 now be admitted to offer expert opinions is highly prejudicial. Because Plaintiff never
   designated the report’s authors as expert witnesses, Defendant had no reason to believe these
28
   reports contained expert opinions as contemplated by Rule 702.
                                                 7
     74604431.4
 1            Neither Murdock nor Klees were agents (or employees) of Defendant. MCAO, not
 2 DPS, asked Murdock to conduct an analysis. [Ex. B at 3]. Although DPS asked for ATF’s
 3 analysis, it did not have any control over ATF (as an entirely separate government agency)
 4 or Klees. In fact, its request expressly sought an impartial outside review. [Ex. E]. Nor do
 5 the facts here satisfy the possession plus test under Fed. R. Evid. 801(d)(2)(B). See Transbay
 6 Auto Serv., Inc. v. Chevron USA Inc., 807 F.3d 1113, 1119-20 (9th Cir. 2015) (“A party may
 7 adopt a written statement if the party uses the statement or takes action in compliance [with]
 8 the statement”); see also Penguin Books USA Inc. v. New Christian Church of Full Endeavor,
 9 Ltd., 262 F. Supp. 2d 251, 262 (S.D.N.Y. 2003) (“[T]he mere fact that the party has acted (or
10 failed to act, in the case of an admission by silence) in some way in reference to the statement
11 or information (as by repeating it or retaining it) is not sufficient, standing alone, to justify a
12 finding that there has been an adoption.”).
13 III.       TESTIMONY OF MACIULLA, BRUDENELL, AND PELOZA
14            Maciulla was timely disclosed, provided a report, and was deposed as an expert. His
15 testimony should be admitted. Disclosures for Brudenell and Peloza do not satisfy Rule
16 26(a)(2)(C), the same as Haag. Their admissibility turns on substantial justification or
17 harmlessness. There is no surprise that Peloza and Brudenell would testify about their lab
18 tests and conclusions, as Plaintiff’s own disclosure identifies them as witnesses. [Ex. A at 12-
19 13 ¶¶ 59 and 69]. Plaintiff disclosed that Peloza “[w]ill testify as to . . . her role in testing and
20 examination of various firearms and ammunition related to this case.” [Id. at 12 ¶ 59]. To the
21 extent the Court allows testimony or evidence from Haag, Murdock, or Klees, Peloza and
22 Brudenell should also testify.
23                                           CONCLUSION
24            For reasons stated above, Defendant requests that the Court enter an order precluding
25 testimony from Lucien Haag, precluding evidence of the John Murdock and Greg Klees
26 material, and allowing expert testimony of John Maciulla. In the alternative, to the extent that
27 the Court allows Haag testimony or the Murdock and Klees materials, it should order that
28 Lisa Peloza and Aaron Brudenell are entitled to offer expert opinions as well.
                                                     8
     74604431.4
 1            RESPECTFULLY SUBMITTED this 28th day of August, 2020.
 2                                          POLSINELLI PC
 3
                                            By: /s/ Jonathan G. Brinson
 4                                               Edward F. Novak
 5                                               Melissa Ho
                                                 Jonathan G. Brinson
 6                                               Andrew T. Fox
                                                 Attorneys for Defendant State of Arizona
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             9
     74604431.4
 1                                   CERTIFICATE OF SERVICE
 2            I hereby certify that on this 28th day of August, 2020, I electronically transmitted the
 3 attached document to the Clerk’s Office using the CM/ECF system for filing and transmittal
 4 of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
                                            Clerk of the Court
 6
                             United States District Court, District of Arizona
 7                                 Sandra Day O’Connor Courthouse
                                       401 W. Washington Street
 8                                         Phoenix, AZ 85003
 9
                                              Jason D. Lamm
10                                      Law Office of Jason Lamm
                                           2501 N. Seventh Street
11
                                         Phoenix, Arizona 85006
12                                       jlamm@cyberlawaz.com

13
14
15
                                                          By: /s/ Jonathan G. Brinson
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     10
     74604431.4
